Citation Nr: 0706909	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-05 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active service from December 1968 to December 
1971, and from June 1973 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

Hepatitis C is not shown during service nor is there 
competent medical evidence etiologically linking Hepatitis C 
to the veteran's military service.   


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he contracted Hepatitis C during 
service when he was exposed to blood from another soldier 
from the head of an inoculation air gun, through shared 
razors, from the blood of other service members during an 
automobile accident or through open wounds from other 
soldiers while engaging in a ritualistic handshake that 
occurred during service.  

The veteran's service medical records are absent for any 
findings or diagnoses referable to Hepatitis C or a liver 
disorder, other than a report of an enlarged liver associated 
with treatment for alcohol abuse. Service medical records 
reveal normal liver studies.  In 1979 service medical records 
report that the veteran had had no hepatitis exposure or drug 
use. Service physical examination records revealed the 
veteran had tattoos. Service medical records confirm that the 
veteran was involved in an automobile accident and that he 
received treatment for lacerations and bruised ribs. 

Private clinical records in September and October 2000 
indicate laboratory testing was performed and Hepatitis C was 
diagnosed. A private physician in November 2000 reported that 
the veteran's risk factors for Hepatitis C included IV 
(intravenous) drug use while stationed in Vietnam in the 
1970's; (IV drug) use on one or two occasions upon return 
from Vietnam; and multiple tattoos. The diagnostic impression 
was chronic viral hepatitis C in a 52 year old male with 
longstanding history of elevated liver function studies with 
a remote history of IV drug use, the likely etiology of his 
infection.  

Beginning in January 2003, the veteran submitted numerous 
medical articles and excerpts concerning Hepatitis C and its 
transmission. The medical literature included information and 
data on: Medical procedures and Hepatitis C transmission; 
dental transmission of Hepatitis C; shared shaving equipment 
and Hepatitis C transmission; transmission of Hepatitis C by 
anesthesiologists; sporadic transmission of Hepatitis C; 
transmission of Hepatitis C through vaccinations; 
transmission of Hepatitis C through jet gun injections; 
arthritis and Hepatitis C; fibromyalgia and Hepatitis C; and 
chronic fatigue syndrome and Hepatitis C. The literature 
provides some statistical data and conclusions regarding 
possible transmission of Hepatitis C through the several 
methods.

 In a January 2003 statement, the veteran refuted various 
information provided in rating decisions, and provided 
rationale for his claim of service connection for hepatitis.  
He acknowledged experimental IV during service and that he 
was the recipient of air gun inoculation in service.    

A statement from a private physician in February 2005 
reported that the veteran had received treatment for 
Hepatitis C, and that his reported risk factors included 
tattoos, multiple surgical and dental procedures, multiple 
episodes of exposure to other peoples blood through trauma, 
and injection of drugs with shared needles.   

The claims folder includes an August 2006 medical opinion on 
the etiology of the veteran's Hepatitis C. The examiner 
considered claimed possible IV drug use, the sharing of 
razors, exposure to blood of other soldiers, vaccination from 
air gun, and exposure to blood in an automobile accident. The 
examiner indicated that the claims folder and service medical 
records were reviewed. The examiner concluded that IV drug 
use was the most common cause of Hepatitis C transmission in 
the USA (United States of America), and that it was the most 
probable cause of the veteran's Hepatitis C infection.  In 
ruling out other possible transmissions, the examiner stated 
that unless the veteran was able to demonstrate that one of 
his co-workers was infected with Hepatitis C at the time of 
sharing razors or performing duties and shaking hands or at 
the time of the automobile accident, such would be an 
unlikely source of infection. It was indicated that there was 
no data to support the claim of exposure from an air gun. It 
was pointed out that the veteran's claim of being scratched 
by patients while working at a substance abuse center 
occurred after service, and was an unlikely cause of 
infection.  

The examiner opined that it would be speculation to determine 
the exact time and route of the veteran's Hepatitis C 
infection, and that the route of infection was more likely 
than not through IV drugs.  The examiner commented that the 
opinion was supported by Center for Disease Control (CDC) 
findings that most Hepatitis C infections being due to the 
use of IV drugs.  The examiner included references regarding 
Hepatitis C transmission from the CDC website to support his 
opinion.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is imperative to note that the risk factors for hepatitis 
C include intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades. VBA letter 211B (98-110) 
November 30, 1998. 

Review of the evidentiary data of record does not reveal 
medical evidence of disability in service, in that the 
veteran's service medical records are absent for any 
complaints, findings, or treatment referable to Hepatitis C. 
It must be concluded that medical evidence of Hepatitis C 
during service is not shown.  Id.  
 
However, post-service data indicates that the first medical 
evidence of Hepatitis C is in September 2000, when continued 
elevated liver functions tests were followed with laboratory 
testing. Hepatitis C has and continues to be confirmed, and 
as a result it must be concluded that there is current 
medical evidence of Hepatitis C disability, which is a 
necessary component of service connection.  Id. 

With respect to the necessary service connection requirement 
that there be medical evidence of a nexus between service and 
Hepatitis C, the record shows that as early as November 2000, 
the veteran's Hepatitis C risk factors were assessed. At that 
time, and since then for that matter, it has been clinically 
opined that the most likely cause of the veteran's Hepatitis 
C was IV drug use. In August 2006 a VA clinician assessed all 
of the veteran's claimed Hepatitis risk factors, including 
transmission and exposure to other persons blood from an 
inoculation air gun in service, shared razors in service, 
exposure to blood from others during a service automobile 
accident, and through open wounds from other soldiers while 
engaging in a ritualistic handshake called the "dap" that 
occurred during service. After reviewing the record, it was 
also opined by a clinician that IV drug use was the most 
probable cause of the veteran's Hepatitis C. This is negative 
evidence against the veteran's claim, and there is no 
contrary medical opinion. 

Predominately and persuasively, it has been clinically 
indicated that veteran's Hepatitis C was probably caused by 
IV drug use, potentially IV drug use while in service. In 
fact, in lay statements the veteran has acknowledged 
experimental drug use in service. However, service connection 
may be granted only when a disability was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs. 38 C.F.R. § 3.301(a). The veteran's claim was filed 
prior to October 31, 1990 and service connection based on 
drug use and willful misconduct is not available.   

It was also pointed out by the VA examiner in August 2006 
that there is no medical evidence to indicate that the 
veteran was exposed to someone with Hepatitis C during 
service, contemplating exposure through handshakes, shared 
razors, during an automobile accident or that the disease was 
transmitted through inoculation such as an air gun during 
service. Any claimed transmission during work as a substance 
abuse counselor after does not warrant consideration herein 
since it would be unrelated to service.  Further, it is noted 
that the examiner's entire rationale and conclusions were 
based on clinical information from the CDC on the 
transmission of Hepatitis C.  There is no other contrary 
opinion for these conclusions. 

The Board is aware that the veteran has provided some 
positive evidence in the form of a statement from a private 
physician regarding the Hepatitis C risk factors for the 
veteran, along with numerous articles and literature 
regarding Hepatitis C and the possible causes of exposure and 
transmission of the disease.

The February 2005 private physician's statement is based on 
the veteran's reported history of risk factors, and does not 
provide any enhanced medical information in terms of a nexus 
between his Hepatitis C disability and service. It is noted 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). Further, documents provided in support of the 
veteran's claim are limited to affording general information 
regarding Hepatitis C and the transmission of the disease.  
Although the information is pertinent, it is not specific to 
facts of the veteran's claim.  Moreover, that evidence is not 
as persuasive and is outweighed by the remaining medical 
opinions indicating that the likely cause of the veteran's 
Hepatitis C was IV drug use, which cannot be service 
connected. 38 C.F.R. § 3.301(a). With respect to the 
veteran's own statements concerning the etiology of his 
Hepatitis C, his lay testimony in this regard is insufficient 
evidence because laypersons generally lack the expertise 
necessary to opine on matters involving medical knowledge. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The evidence of record compels the conclusion that the 
veteran's Hepatitis C is not shown during service, and it is 
not shown by the overall competent medical evidence to be 
related to an incident of service.  The weight of the 
evidence is against the veteran's claim and service 
connection for Hepatitis C is not warranted.

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

In July 2001, and in February 2005 VA sent a letter notifying 
the veteran of the evidence necessary to establish service 
connection. The veteran has been informed of what he was 
expected to provide and what VA would obtain on his behalf, 
and asked him to provide VA with any evidence he may have 
pertaining to his appeal. The aforementioned letters 
satisfied VA's duty to notify. Any defect with respect to the 
timing of the notice requirement was harmless error.  The 
veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to his claim. The veteran has 
also been afforded VA medical examinations and a medial 
opinion to evaluate his Hepatitis C.  As such, VA met its 
duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER


Entitlement to service connection for Hepatitis C is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


